Citation Nr: 1635822	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES 

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbar spine degenerative disc and joint disease from November 1, 2012. 

2.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease prior to November 1, 2012. 

3.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease from November 1, 2012. 

4.  Entitlement to an increased disability rating in excess of 10 percent for cervical spine degenerative disc and joint disease. 

5.  Entitlement to an increased disability rating in excess of 10 percent for left shoulder degenerative joint disease. 

6.  Entitlement to an increased disability rating in excess of 10 percent for status post left knee meniscectomy with degenerative joint disease. 

7.  Entitlement to an increased disability rating in excess of 10 percent for right hip degenerative joint disease. 

8.  Entitlement to a compensable disability rating for hiatal hernia with gastroesophageal reflux disease (GERD). 

9.  Entitlement to a compensable disability rating for right carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1996 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Board denied the claim for a higher rating for right leg radiculopathy prior to November 1, 2012, as well as a claim for a higher rating for the lumbar spine disability prior to July 19, 2012.  The remaining claims were remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In June 2016, the Court vacated the June 2015 Board decision as to the claim for a higher rating for right leg radiculopathy prior to November 1, 2012, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The parties did not disturb the Board's denial of the claim for a higher rating for the lumbar spine disability prior to July 19, 2012, or the Board's remanded claims.

The electronic filing system contains additional documents that were associated with the record since the RO's last adjudication of the claim for a higher rating for right leg radiculopathy prior to November 1, 2012 without a waiver of RO jurisdiction.  However, as the documents are not pertinent to this claim for the relevant time period and do not contain information sufficient for rating the disability prior to November 1, 2012, there is no risk of prejudice to the appellant from proceeding without the waiver. 

Other than the claim for a higher rating for right leg radiculopathy prior to November 1, 2012, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 1, 2012, right leg radiculopathy was not manifested by moderate incomplete paralysis of the external popliteal nerve.


CONCLUSION OF LAW

Prior to November 1, 2012,	 the criteria for a rating in excess of 10 percent for right leg radiculopathy were not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8521 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted for the Veteran's radiculopathy of the right leg prior to November 1, 2012.   

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the May 2010 rating decision on appeal, service connection for radiculopathy of the right leg was granted.  The Veteran was assigned a 10 percent rating, effective July 7, 2009, pursuant to 38 C.F.R. § 4.124a, DC 8599-8521, pertaining to the external popliteal nerve.  The rating was continued in an October 2010 rating decision.

In an August 2013 rating decision, a temporary total rating was assigned for the Veteran's lumbar spine disability, effective July 19, 2012.  A 10 percent rating was assigned for the disability from November 1, 2012.

In June 2015, the Board bifurcated the claims for higher ratings for the lumbar spine disability and right leg radiculopathy around the effective date of the temporary total rating assigned in August 2013.  The claim for right leg radiculopathy was separated into the issues of entitlement to a rating in excess of 10 percent prior to November 1, 2012, and in excess of 10 percent since November 1, 2012.  The former was denied, and the latter was remanded for further development.

In June 2016, the Court vacated the Board's June 2015 denial of a rating higher than 10 percent for right leg radiculopathy prior to November 1, 2012.  The Court determined that the Board failed to adequately address why the evidence did not support a finding of "moderate" incomplete paralysis of the external popliteal nerve.  The Board did not provide reasons or bases as to what symptoms constituted "mild," "moderate," or "severe" incomplete paralysis of the popliteal nerve.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 - 4.124a (2015).  

Under DC 8521, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating.   A 40 percent disability rating is warranted for complete paralysis, with evidence of foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of the toes is lost, abduction of the foot is lost, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, DC 8521 (2015).
The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).   

Mild is generally defined as "not being or involving what is extreme" or "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id.  at 798.  Severe is generally defined as "of a great degree" or "serious."  Id.  at 1140.

On VA examination in December 2009, the Veteran reported back pain and stiffness, with radiation of pain down his right leg, but without weakness, fatigability, or lack of endurance in his back, or numbness or weakness in his foot.  He also reported some limitations on sitting, walking, and running, but denied the use of assistive devices for ambulation.  He reported flare-ups of low back pain every two months which last for one week and improve with pain medication.  On examination, muscle strength testing was normal, without atrophy, as was reflex testing, but for an absent reflex in the right ankle.  Sensation testing was normal to touch, vibration, and temperature in the right leg.  Straight leg-raising test was negative bilaterally.  The examiner diagnosed lumbar spine degenerative disc disease and degenerative joint disease with right lumbar S-1 radiculopathy.  

 A December 2009 electromyography (EMG) study found that the right tibial H reflex was absent, and that a remote right S1 radiculopathy may be present.  

On VA examination in June 2010, the Veteran reported ongoing moderate back pain, stiffness, and numbness which occurred two times per month and traveled to his right buttock and right thigh.  He denied the use of any assistive devices for ambulation and stated he could walk for five miles or two hours.  Physical examination revealed a normal gait and posture.  Straight leg raising tests were negative bilaterally.  The examiner noted normal muscle strength, motor control, and muscle tone in the right lower extremity.  Reflex testing was normal in the right patellar region, but absent in the right Achilles region.  Neuropathy in the right lower extremity was noted upon sensory testing, after decreased sensation on the back of the right thigh in the S1 region.  Pinprick, position sense, vibratory sense, and two-point discrimination testing were normal.  No other neurologic abnormalities were noted.  

In a January 2011 private medical record, the Veteran denied disturbances in strength, and reported no diminution in sensation in the right lower extremity.  The physician prescribed pain medication and stated that he would like to conduct a steroid injection at the Veteran's convenience to manage radicular pain.  The physician opined, "at this point in time his findings are so mild I do not believe he needs surgical evaluation pending epidural injection."  Steroid injections were subsequently completed in February 2011, April 2011, and August 2011 without complication.  

A VA examination was conducted in June 2012 to the peripheral nerves, but the report contains findings pertinent only to the Veteran's disabilities affecting the upper extremities.  The examiner did not complete the portion of the examination report pertaining to the lower extremity nerves.  While the report contains a finding that the right lower radicular group was normal, this pertained to the hand.

The preponderance of the evidence is against a rating in excess of 10 percent for right leg radiculopathy prior to November 1, 2012.  Significantly, the Veteran's private physician specifically characterized the condition as "mild" in January 2011.  On the matter of sensation, this was normal on VA examination in December 2009 and in January 2011, and was decreased on VA examination in June 2010.  However, the June 2010 VA examiner also found that pinprick, position sense, vibratory sense, and two-point discrimination testing were normal.  As for muscle strength, motor control, and muscle tone, normal findings were rendered on VA examination in both December 2009 and June 2010.  As for reflexes, both the December 2009 and June 2010 VA examination reports contain normal findings with an isolated absent reflex in the right ankle.  Objective testing reveals that while the December 2009 VA examiner diagnosed right lumbar S-1 radiculopathy; a concurrent December 2009 EMG study found that a remote right S1 radiculopathy "may be present" based upon the absent right tibial H reflex.  

Thus, the preponderance of the evidence indicates normal sensation, normal muscle strength, normal motor control, and normal muscle tone.  Normal reflexes have been found except in the right ankle.  EMG testing was equivocal as to the presence of radiculopathy for this portion of the appeal period.  The Board finds this depicts a "mild" disability picture, considering the definition of mild as "not being or involving what is extreme" or "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Again, the Board also emphasizes that the Veteran's private physician explicitly stated that the condition was "mild" in January 2011.  The Board does not find that an absent right ankle reflex alone suggests overall "moderate" incomplete paralysis of the popliteal nerve.  An abnormality in one parameter, with all else essentially normal, does not suggest a moderate disability picture, or one "tending toward the mean or average amount."  Id. at 798.  

A rating under an alternate diagnostic code is not warranted for any other associated neurological abnormality, as no other neurological disorders have been identified for this portion of the appeal period.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

The VA examination reports of December 2009 and June 2010 are adequate for adjudication.  The examiners examined the Veteran, reviewed the claims file, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected right leg radiculopathy  that would render the schedular criteria inadequate prior to November 1, 2012.  As discussed above, symptoms (pain, numbness, decreased reflex) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, prior to November 1, 2012, he did not have any symptoms from his service-connected right leg radiculopathy that were unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged, and the record does not indicate, that he was precluded from attaining or maintaining gainful employment due to his right leg radiculopathy prior to November 1, 2012.  The December 2009 VA examiner and January 2011 private physician both noted that the Veteran was employed.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.   

For all the foregoing reasons, the Board finds no basis for the assignment of a rating in excess of 10 percent for the Veteran's right leg radiculopathy prior to November 1, 2012.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for right leg radiculopathy has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

A disability rating in excess of 10 percent prior to November 1, 2012 for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease is denied. 


REMAND

The full development ordered by the Board's June 2015 remand has not been completed, and the case must be remanded to ensure compliance.  The RO has not yet issued a statement of the case (SOC) on the claims involving the cervical spine, left shoulder, left knee, right hip, hiatal hernia with GERD, or right carpal tunnel syndrome.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO completed an examination pertaining to the claims for higher ratings for the lumbar spine disability and radiculopathy since November 1, 2012, but has not yet readjudicated the claims with a supplemental statement of the case (SSOC).  Stegall, 11 Vet. App. at 271.  The Veteran has recently submitted additional medical evidence pertinent to his lumbar spine disability and radiculopathy since November 1, 2012, and this evidence, as well as the May 2016 VA examination results, must be addressed in an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to increased disability ratings for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, right hip degenerative joint disease, hiatal hernia with gastroesophageal reflux disease, and right carpal tunnel syndrome. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302 (b).  If, and only if, the Veteran timely perfects an appeal as to those issues, return the matter to the Board for further appellate consideration. 

2.  Readjudicate the issues of entitlement to increased disability ratings in excess of 10 percent for lumbar spine degenerative disc and joint disease, and right lower extremity radiculopathy, from November 1, 2012, considering all evidence.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to respond before returning the matters to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M .TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


